                            UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF NEW MEXICO

In re:

VICTOR P. KEARNEY,                                                     No. 17-12274 t11

          Debtor.

                                                 OPINION

          Before the Court is the Debtor’s Application to Employ Robert A. Dotson, Dotson Law

(“Dotson”) as Counsel, filed October 7, 2018, doc. 504 (the “Application”). The Debtor seeks to

retain Dotson to represent him in a lawsuit filed in the United States District Court in Nevada. The

Court held a final hearing on the Application on November 28, 2018. For the reasons set forth

below, the Court finds that the Application is not well taken and will be denied, without prejudice

to renewing the application if events develop that make pursuit of the Nevada lawsuit more likely

to benefit the estate.

                                            I.      FACTS

          Mary Pat Abruzzo married the Debtor in 1988, when she was 22 years old. She executed a

last will and testament on July 8, 1988.

          Mary Pat Abruzzo died in 1997, at the age of 31. At the time of her death, she owned about

18.5% of Alvarado Realty Company (“ARCO”) stock. Under the terms of her will, the stock was

bequeathed to two testamentary trusts (together, the “Trusts” or the “MPK Trusts”) for the benefit

of the Debtor during his lifetime. Mary Pat Abruzzo’s will appointed Louis and Benny Abruzzo

(the “Trustees”) as co-trustees of the MPK Trusts. 1

          Relations between the Debtor and Trustees soured. In 2013 the Debtor sued the Trustees



1
    The will also appointed the Debtor as a co-trustee, but he has since resigned.



Case 17-12274-t11         Doc 628      Filed 12/07/18      Entered 12/07/18 15:57:20 Page 1 of 9
in New Mexico state court, cause no. D-202-CV-2013-07676 (the “State Court Action”), alleging

that the Trustees had breached their duties to him. Judge Alan Malott presided over the State Court

Action from its inception until this bankruptcy case was filed in September 2017.

       In his voluntary bankruptcy petition, in response to the question “where [do] you live,”

Debtor put 4700 Hannett Ave. NE, Albuquerque, NM 87110. The petition includes a space for

additional addresses. The Debtor left that space blank.

       Debtor’s statement of financial affairs includes a sworn statement of all the places he lived

in the three years before filing bankruptcy. Debtor listed lists four Albuquerque addresses, going

back as far as January 1, 2013. Debtor listed no Nevada addresses. 2 Finally, the Debtor’s monthly

operating reports show his address as 4700 Hannett Ave. NE, Albuquerque, NM. 3

       The UCC filed an amended plan of reorganization on August 13, 2018. The plan is

conditioned on state court approval of the certain transaction among the estate, ARCO, and the

Trusts. 4 If approval is given, the Trusts would pay the estate $3,000,000 in exchange for settling

all claims. The $3,000,000 would be used to pay creditors. There would be no proceeds from the

Nevada lawsuit because the UCC plan extinguishes all claims Debtor has against the Trustees,

ARCO, et al.



2
  Debtor’s Schedule A lists a house in Zephyr Cove, Nevada. Until very recently, Debtor has
represented to the Court and creditors that he would sell the house. He had the house listed with a
broker, and received an offer for it. Debtor’s plan of reorganization proposes to sell the house and
pay the net proceeds to creditors. Debtor now tells the Court, thorough counsel, that he might not
sell the house, and also that he lives in it, not at 4700 Hannett Ave. NE.
3
  After the Nevada lawsuit was filed and Debtor began taking the position that he was a Nevada
citizen, he started listing his Zephyr Cove address as his residence.
4
   Specifically, the actions are: 1) ARCO repurchasing its stock held by the Trusts for
$12,571,799.00, 2) the Trustees paying $3,000,000 to the Debtor in settlement of all claims; the
Debtor in turn would use the money to pay his creditors, and 3) the Abruzzos, as trustees, would
pay the IRS’s priority claims of $350,890.55 against the Debtor from future trust distributions over
five years (together, the “Three Actions”).


                                              -2-
Case 17-12274-t11       Doc 628     Filed 12/07/18        Entered 12/07/18 15:57:20 Page 2 of 9
       The Debtor has also filed a plan of reorganization. The plan has two options. Under the

option one, Debtor would obtain “exit financing” of about $2.5 Million and use the money to pay

creditors, including administrative claimants. Under this option, Debtor would keep any litigation

proceeds, including any proceeds from the Nevada litigation. Under option two, Debtor would pay

his creditors over time (possibly 20 or more years). Net proceeds from the Nevada litigation under

option two would be paid to creditors.

       On August 30, 2018, the Trustees filed a Motion for Relief from Automatic Stay to Obtain

Hearing Date in State Court (the “Ministerial Stay Motion”). The Ministerial Stay Motion was

prompted by the pending retirement of Judge Malott. The Court heard argument on the Ministerial

Stay Motion the next day, August 31, 2018. The Trustees argued that significant time and judicial

resources would be saved if Judge Malott could rule on the Three Actions before he retired, given

his knowledge and experience with the Trusts and the parties.

       On September 4, 2018, the Court entered its Order Granting in Part the Abruzzo Trustees’

Motion for Relief from Automatic Stay (the “Ministerial Stay Order”). The Ministerial Stay Order

modified the automatic stay for the limited purpose of allowing the Trustees to ask Judge Malott

for a hearing date on the Three Actions. The Trustees obtained a hearing date before Judge Malott.

       On September 10, 2018, the Trustees filed an amended stay relief motion, asking the Court

to expand the stay relief to allow them to attend the scheduled state court hearing and seek approval

from Judge Malott of the Three Actions (the “Substantive Stay Motion”). The Court held a final

hearing on the Substantive Stay Motion on September 17, 2018. On September 18, 2018, the Court

entered a 10-page memorandum opinion and an order granting the Substantive Stay Motion (the

“Substantive Stay Order”).




                                               -3-
Case 17-12274-t11       Doc 628      Filed 12/07/18     Entered 12/07/18 15:57:20 Page 3 of 9
          Judge Malott scheduled a hearing on the Three Actions for October 3, 2018. The afternoon

before the hearing, the Debtor removed the State Court Action to the United State District Court

for the District of New Mexico, claiming diversity jurisdiction. The removed action was assigned

to the Hon. Judy Herrera.

          In addition, on October 2, 2018, Dotson filed a lawsuit on behalf of the Debtor and against

the Trustees in the United States District Court for the District of Nevada (the “Nevada Lawsuit”). 5

The jurisdictional basis of the complaint was diversity of citizenship, alleging that Debtor was a

citizen of Nevada.

          On October 10, 2018, Judge Judy Herrera referred the removed state court action to this

Court. In her referral order Judge Herrera found that the Debtor’s diversity claim was frivolous

and a “sham litigation tactic.” Judge Herrera further ruled that this Court could determine whether

to remand the action. On October 11, 2018, the Court abstained from and remanded the State Court

Action.

          Judge Malott held a hearing on the Three Actions on October 23, 2018. On October 31,

2018, Judge Malott issued his Findings of Fact and Conclusions of Law, approving the Three

Actions.

          Under the proposed fee agreement with Dotson, the estate would pay $400 per hour for

partner time, $250 per hour for associate time, and $110 per hour for paralegal time.

          The Debtor has already retained the following professionals:

              •   Jason Cline;
              •   Don F. Harris;
              •   Foley & Lardner;
              •   Reid Collins & Tsai;
              •   Domenici Law Firm; and
              •   Lain Falkner.

5
    Debtor and the Dotson Law firm signed in a fee agreement on September 20, 2018.


                                                -4-
Case 17-12274-t11         Doc 628     Filed 12/07/18     Entered 12/07/18 15:57:20 Page 4 of 9
       The UCC has also retained the following professionals, who are to be paid from the

bankruptcy estate:

           •   Walker & Associates; and
           •   Burt & Co.

       The bankruptcy case has now been pending for over a year.

                                      II.     DISCUSSION

A.     Employment of Professionals under § 327(a).

       11 U.S.C. § 327(a) provides:

       Except as otherwise provided in this section, the trustee, with the court's approval,
       may employ one or more attorneys, accountants, appraisers, auctioneers, or other
       professional persons, that do not hold or represent an interest adverse to the estate,
       and that are disinterested persons, to represent or assist the trustee in carrying out
       the trustee's duties under this title.

Bankruptcy Rule 2014(a) provides in part:

       The application shall state the specific facts showing the necessity for the
       employment, the name of the person to be employed, the reasons for the selection,
       the professional services to be rendered, any proposed arrangement for
       compensation, and, to the best of the applicant's knowledge, all of the person's
       connections with the debtor, creditors, any other party in interest, their respective
       attorneys and accountants, the United States trustee, or any person employed in the
       office of the United States trustee.

The court has discretion to approve or deny § 327(a) employment applications. In re Harold &

Williams Dev. Co., 977 F.2d 906, 910 (4th Cir. 1992) (“the discretion of the bankruptcy court must

be exercised in a way that it believes best serves the objectives of the bankruptcy system.”). The

court should exercise its discretion in a manner that:

       best serves the objectives of the bankruptcy system. Among the ultimate
       considerations for the bankruptcy courts in making these decisions must be the
       protection of the interests of the bankruptcy estate and its creditors, and the
       efficient, expeditious, and economical resolution of the bankruptcy proceeding.




                                               -5-
Case 17-12274-t11       Doc 628      Filed 12/07/18      Entered 12/07/18 15:57:20 Page 5 of 9
In re Computer Learning Centers, Inc., 272 B.R. 897, 903 (Bankr. E.D. Va. 2001) (citing In re

Harold & Williams Development Co., 977 F.2d 906, 910 (4th Cir.1992). 3 Collier on Bankruptcy,

¶ 327.02[1] (16th ed.) is informative:

       The determinative question in approving the employment of a professional person
       is whether it is reasonably necessary during the administration of the estate to have
       professional persons, such as attorneys or accountants, employed. An attorney for
       a trustee should not be employed unless the attorney’s special professional skills
       are necessary for the protection and benefit of the estate or will further the aims of
       the case.

       It is unusual for a bankruptcy court to deny a debtor-in-possession’s motion to employ

counsel. See, e.g., Schwartz v. Geltzer (In re Smith), 507 F.3d 64, 71 (2d Cir. 2007) (courts should

interfere only in rare circumstances). Applications are denied, however, when the bankruptcy court

finds that the estate would not benefit by allowing the employment. See, e.g., In re Osborne, 2012

WL 6680356, at *2 (Bankr. D. Kan.) (retention of counsel by trustee to revoke the debtor’s

discharge would not benefit the estate); In re Rheam of Indiana, Inc., 111 B.R. 87, 100 (Bankr.

E.D. Pa. 1990), aff’d in part, vacated in part, 133 B.R. 325 (E.D. Pa. 1991) (“[I]t is not the function

of a court to blindly appoint counsel first, upon request and then ask questions or cut compensation

later …. It is never presumed that a request for counsel is justified.”); In re Kingsway Purchasing,

69 B.R. 713 (Bankr. E.D. Mich. 1987) (committee’s application to employ a committee secretary

denied absent sufficient showing of necessity).

B.     Factors Weighing Against Approving the Application.

       1.      Likely dismissal of the Nevada Lawsuit because of the lack of diversity jurisdiction.

It appears likely that the Nevada Lawsuit is subject to dismissal for lack of diversity jurisdiction.

Since 2013, the Debtor has never alleged any domicile in any state besides New Mexico.

According to his sworn filings, since 2013, Debtor has only lived in New Mexico. There was no

hint of living or claiming domicile in any other state. Debtor has represented himself as living in



                                                -6-
Case 17-12274-t11        Doc 628      Filed 12/07/18     Entered 12/07/18 15:57:20 Page 6 of 9
New Mexico throughout the bankruptcy. Debtor should be estopped from alleging a new domicile

for the convenient purpose of establishing diversity jurisdiction. See In re Riazuddin, 363 B.R.

177, 185 (10th Cir. BAP 2007) (citing Johnson v. Lindon City Corp., 405 F.3d 1065 (10th Cir.

2005)) (“[W]here a party assumes a certain position in a legal proceeding and succeeds in

maintaining that position, he may not thereafter, simply because his interests have changed,

assume a contrary position.”).

       The dubious nature of Debtor’s new claim to Nevada citizenship was noted by Judge

Herrera in her order Denying Emergency Motions:

       Kearney’s diversity allegations are frivolous. The notice of removal claims, for the
       first time, that Kearney is a Nevada citizen. However, he filed the original lawsuit
       against the Abruzzos in New Mexico’s Second Judicial District Court in 2013 and
       the New Mexico bankruptcy case in 2017…. Kearney’s attempt to remove the
       actions directly to this Federal District Court appears to be a sham litigation tactic
       to avoid a ruling by the Bankruptcy Court.

(18-cv-00922 JCH/SCY, doc. 12.)

       Without Nevada citizenship, the Nevada district court lacks diversity jurisdiction over the

Nevada Lawsuit, and will dismiss it. In such an event, the estate would not need Nevada counsel.

       2.      Judge Malott’s Ruling on the Merits. Second, the gravamen of the Nevada Lawsuit

is that the Trustees violated their fiduciary duties by supporting the Three Actions and the UCC

plan. Specifically, the lawsuit demands monetary and injunctive relief from the Trustees for

“work[ing] with the UCC to devise a protocol that would allow the UCC to invade the corpus of

the MPK Trust and reduce and alienate the future income distributions from the MPK trust.” Judge

Malott’s ruling completely vindicated the Trustees. Judge Malott ruled that the Three Actions were

consistent with the Trustee’s duties to the Debtor and complied with New Mexico law. Unless

Judge Malott’s ruling is reversed, the Nevada Lawsuit is meritless. There is no need, and likely no

ability, to pursue the Nevada Lawsuit unless and until Judge Malott’s ruling is reversed.



                                              -7-
Case 17-12274-t11       Doc 628     Filed 12/07/18      Entered 12/07/18 15:57:20 Page 7 of 9
        3.      Benefit to the Estate. Even if the Nevada Lawsuit were ultimately successful,

benefit to the bankruptcy estate is not assured. Under two of the three confirmation scenarios, the

net proceeds would benefit Debtor but not his estate.

                a.      The UCC Plan is Confirmed. If the UCC plan is confirmed, the estate would

bear all costs of Dotson’s employment, while the claims would be settled. Clearly, there would be

no benefit to the estate.

                b.      Debtor’s Plan is Confirmed Under Option One. Similarly, if the Debtor’s

plan is confirmed and option one is chosen by creditors, the estate would pay all costs associated

with Dotson’s employment, while all proceeds would accrue to Debtor, not his estate.

                c.      Debtor’s Plan is Confirmed Under Option Two. Finally, if the unsecured

creditors vote against the Debtor’s plan and the Debtor is forced to seek “cramdown” of the plan

under option two, there are serious issues whether the Plan violates the “absolute priority rule” of

11 U.S.C. § 1129(b)(2)(B). While finial determination of that issue should and will be reserved for

a hearing on plan confirmation, the serious nature of the absolute priority rule problem indicates

that it would be more prudent to defer employment of Nevada counsel until after a plan

confirmation hearing.

        4.      Administrative Expenses. Administrative expenses in this case are too high and

continue to increase. There currently are at least four law firms and two accounting firms whose

fees are estate obligations. Professional fees are going to be a major issue after plan confirmation.

It is in the best interest of the estate to avoid further fees unless and until it becomes clear that there

would be a substantial benefit. Given the problems outlined above, the Court cannot now make a

finding that granting the application to employ Dotson would benefit the estate.




                                                 -8-
Case 17-12274-t11           Doc 628    Filed 12/07/18      Entered 12/07/18 15:57:20 Page 8 of 9
                                    III.    CONCLUSION

       For now, the Court cannot find that granting the Application would benefit the estate. At

some later date, perhaps, depending on whose plan is confirmed, whether Judge Malott’s ruling is

affirmed on appeal, and a final determination of the Debtor’s citizenship, it might make sense to

grant the Application. Not now. The Court will enter a separate order denying the Application.




                                                    ____________________________________
                                                    Hon. David T. Thuma
                                                    United States Bankruptcy Judge

Entered: December 7, 2018

Copies to: counsel of record




                                             -9-
Case 17-12274-t11      Doc 628     Filed 12/07/18     Entered 12/07/18 15:57:20 Page 9 of 9
